DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 06/29/2021 has been entered.

Response to Arguments
Applicant's amendments filed 06/29/2021 have overcome the previously applied rejection as set forth in the Final Office Action filed 07/24/2020.  However, a new grounds of rejection is made in view of Fei et al. (WO 2012/109641) and Li et al. (US 2009/0326363). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 25-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the reference volume" in last limitation of this claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 26-31 are rejected by virtue of their dependence from an indefinite claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, 15, 22 and 25-31 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, i.e. a mental process without significantly more. The claims recite the steps of identifying first, second, third, fourth, fifth and sixth measurement points on a perimeter of a structure of imaging data, computing a value of width, height, and depth from the measurement points, using the points as fiducials to register one image with a second image, and displaying the second image with the registered first image superimposed. 


The limitations of identifying measurement points on an image and computing height, width and depth values using the measurement points, are processes that, under their broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components, i.e. memory and a processor. That is, other than reciting memory and a processor, nothing in the claim elements preclude the steps from practically being performed in the mind. For example, but for the memory and processor language, “identifying” in the context of this claim encompasses the user determining the measurement points on the boundary of the image, such as making markings using pen and paper. Similarly, the limitation of computing a width, height or depth based on the measurement points, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the memory and processor language, “computing” in the context of this claim encompasses the user measuring the length between two points located on the boundary of the image, using an aid such as a ruler. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental 
This judicial exception is not integrated into a practical application because the claims only recites one additional element – using a processor to perform both the identifying and computing steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of computing length information of a structure on an image based on 2 measurement points on the perimeter of the structure of interest in the image) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fei et al. (Publication No. WO 2012/109641, hereinafter Fei, cited in Applicant's 03/10/2017 IDS).
Regarding claim 25, Fei discloses a computer readable storage medium encoded with computer executable instructions ( Fig, 5 and [00116] … the embodiments of the disclosure be implemented in various forms of hardware, software, firmware, special purpose processes, or a combination thereof…the disclosure may be implemented in software as an application program tangible embodied on a computer readable program storage device. The application program may be uploaded to, and executed by, a machine comprising any suitable architecture. The system and methods of the present disclosure may be implemented in the form of a software application running on a computer system, for example, a mainframe, personal computer (PC), handheld computer, server, etc. The software application may be stored on a recording media locally accessible by the computer system and accessible via a hard wired or wireless connection to a network, for example, a local area network, or the Internet) which, when executed by a processor (Fig. 5 (530)), causes the processor to:
retrieve a first measurement point on a perimeter of a structure of interest in first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary) and a second measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
wherein the first and second points provide fiducial markers (Fig. 1 (130), par. [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images; the landmarks are points processed on the images and are considered fiducials);
compute a first value of the depth from the first and second measurement points (par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks, [0062]: ... each surface landmark is actually a vertex of the surface, its spatial relations with vertices in the neighborhood may be used to describe the geometric properties around the surface landmark... affine invariant attribute vector may be used to characterize the geometric anatomy around each surface landmark; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. depth) of the structure); wherein the first and second measurement points provide additional fiducial markers (Fig. 1 (130), par. [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images; the landmarks are points processed on the images and are considered fiducials); and
register the first image data (Fig. 1, (112) with a reference volume (Fig. 1, (110), (123) and par. [0044]: …a (first) image from a (first) modality. The images may be pretreatment or preoperative; the reference volume interpreted as pre-procedure image data), based on the fiducial markers and the additional fiducial markers (Fig. 1, (140) and Fig. 2 and pars. [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images, [0095]: … the method may include a step 140 of generating registered images).
Regarding claim 26, Fei discloses the computer readable storage medium of claim 25, wherein the computer executable instructions (par. [0011], [0018]: The disclosure relates to system, methods, and computer-readable mediums storing instructions for processing at least a first image of an organ from a first imaging modality and a second image of an organ from a second modality to register the images, [00116]:  ...the disclosure may be implemented in software as an application program tangible embodied on a computer readable program storage device...), when executed by the processor (Fig 5,  (530)), further cause the processor to:
identify, prior to registering the image with the reference volume, boundary points on the tissue of interest in the reference volume (Fig 1, process landmarks to register images 130, generate registered images 140 and [0053]: ...processing the landmarks and features to register images... processing may occur after each landmark and volume is generated and/or determined, [0060]: ...surface landmarks...determined for each image. The points on organ boundaries...may be selected as the...type of landmarks to be used...to register the images); and
(Fig. 1, (123)) based on the set of fiducial markers and the boundary points (Fig 1; [0053]: …the method may include a step 130 of processing the landmarks and features… (e.g., volume) to register the images [0054]:  The processing step...based on...finding similarities between surface...landmarks...registration criterion may relate to...overlap between volumes).
Regarding claim 27, Fei discloses the computer readable storage medium of claim 25, wherein the computer executable instructions, when executed by the processor, further cause the processor to: 
retrieve third measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary) and fourth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
compute a second value of the width from the third and fourth measurement points (par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks, [0062]: ... each surface landmark is actually a vertex of the surface, its spatial relations with vertices in the neighborhood may be used to describe the geometric properties around the surface landmark... affine invariant attribute vector may be used to characterize the geometric anatomy around each surface landmark; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. width) of the structure);
wherein the third and fourth measurement points provide additional fiducial markers (Fig. 1 (130), par. [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images; the landmarks are points processed on the images and are considered fiducials); and
register the first image data (Fig. 1, (112) with a reference volume (Fig. 1, (110), (123) and par. [0044]: …a (first) image from a (first) modality. The images may be pretreatment or preoperative; the reference volume interpreted as pre-procedure image data), based on the fiducial markers and the additional fiducial markers (Fig. 1, (140) and Fig. 2 and pars. [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images, [0095]: … the method may include a step 140 of generating registered images).
Regarding claim 28, Fei discloses the computer readable storage medium of claim 25, wherein the computer executable instructions, when executed by the processor, further cause the processor to:
retrieve third measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary) and fourth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
(par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks, [0062]: ... each surface landmark is actually a vertex of the surface, its spatial relations with vertices in the neighborhood may be used to describe the geometric properties around the surface landmark... affine invariant attribute vector may be used to characterize the geometric anatomy around each surface landmark; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. height) of the structure);
wherein the third and fourth measurement points provide additional fiducial markers (Fig. 1 (130), par. [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images; the landmarks are points processed on the images and are considered fiducials); and
register the first image data (Fig. 1, (112) with a reference volume (Fig. 1, (110), (123) and par. [0044]: …a (first) image from a (first) modality. The images may be pretreatment or preoperative; the reference volume interpreted as pre-procedure image data), based on the fiducial markers and the additional fiducial markers (Fig. 1, (140) and Fig. 2 and pars. [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images, [0095]: … the method may include a step 140 of generating registered images).
Regarding claim 29, Fei discloses the computer readable storage medium of claim 25, wherein the computer executable instructions, when executed by the processor, further cause the processor to: 
retrieve a third measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
retrieve a fourth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
compute a second value of the width from the structure of interest from third and fourth measurement points (par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. height) of the structure);
retrieve a fifth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
 retrieve a sixth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
compute a third value of the depth from the fifth and sixth measurement points (par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks, [0062]: ... each surface landmark is actually a vertex of the surface, its spatial relations with vertices in the neighborhood may be used to describe the geometric properties around the surface landmark... affine invariant attribute vector may be used to characterize the geometric anatomy around each surface landmark; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. depth) of the structure);
 wherein the third, fourth, fifth and sixth measurement points provide additional fiducial markers (Fig. 1 (130), par. [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images; the landmarks are points processed on the images and are considered fiducials);
register the first image data (Fei, Fig. 1, (112) with a reference volume (Fei, Fig. 1, (110), (123) and par. [0044]: …a (first) image from a (first) modality. The images may be pretreatment or preoperative; the reference volume interpreted as pre-procedure image data), based on the fiducial markers and the additional fiducial markers (Fig. 1, (140) and Fig. 2 and pars. [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images, [0095]: … the method may include a step 140 of generating registered images).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 7-11, 14-16, 18-20, 22 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Li et al. (Publication No. US 2009/0326363, hereinafter “Li”, cited in Applicant's 03/10/2017 IDS).
Regarding claims 1 and 15, Fei discloses a method and a computing apparatus (Fig. 5 and par. [00101]: …a system 520 configured to process and register images of an organ, 500) comprising:
a memory (Fig. 5, 524 of Fei) with computer executable instructions ([00109]: the CPU 522...any known central processing unit, a processor, or microprocessor...coupled...to...memory elements, [00110]: The present disclosure may be implemented as a routine that is stored in memory 524 and executed by the CPU 522...computer system 520...becomes a specific purpose computer system when executing the routine disclosure); and
a processor (Fig. 5, 530 of Fei) configured to execute the computer executable instructions, wherein the processor, in response to executing the (Fei, Fig. 5; [00114]...the image processor 530...configured to determine landmarks and/or features, process and register the images (data) from the image acquisition devices...the image processor 530...configured to implement the methods according to embodiments to generate registered images):
 receiving a first measurement point on a perimeter of a structure of interest in first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
receiving a second measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
wherein the first and second measurement points are endpoints of a width of the structure of interest in the first imaging data (Fig. 1 and pars. [0046]: The method may further include determining volume 123 for the first image 110… [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks; the mesh containing vertices that are formed around the surface of the volume can be used as endpoints of a length (e.g. width) of the structure);
computing a first value of the width from the first and second measurement points (par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks, [0062]: ... each surface landmark is actually a vertex of the surface, its spatial relations with vertices in the neighborhood may be used to describe the geometric properties around the surface landmark... affine invariant attribute vector may be used to characterize the geometric anatomy around each surface landmark; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. width) of the structure);
receiving a third measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
receiving a fourth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
wherein the third and fourth measurement points are endpoints of a height of the structure of interest in the first imaging data (Fig. 1 and pars. [0046]: The method may further include determining volume 123 for the first image 110… [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks, [0062]: ... each surface landmark is actually a vertex of the surface, its spatial relations with vertices in the neighborhood may be used to describe the geometric properties around the surface landmark... affine invariant attribute vector may be used to characterize the geometric anatomy around each surface landmark; the mesh containing vertices that are formed around the surface of the volume can be used as endpoints of a length (e.g. height) of the structure);
(par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. height) of the structure);
wherein the first, second, third and fourth measurement points provide fiducial markers (Fig. 1 (130), par. [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images; the landmarks are points processed on the images and are considered fiducials);
registering the first imaging data (Fig. 1, (110)) with second imaging data (Fig. 1, (112)) based on the fiducial markers (Fig. 1, (140) and Fig. 2 and pars. [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images, [0095]: … the method may include a step 140 of generating registered images); and
visually displaying the second imaging data with the registered first imaging data superimposed there over (Fig. 1, (150) and pars. [0015], [0097]: …the method may include a step 150 of outputting registered images…the outputting may include but is not limited to displaying the registered image(s)).
Fei discloses receiving first, second, third and fourth measurement points on a perimeter of a structure (Fig. 1, and pars. [0044], [0047]), but does not disclose user input identifying measurement points.
However Li, in the same field of endeavor: an improved system and method (i.e., utility) for registration of medical images, discloses user input identifying a measurement point (par. [0045]: A physician 608 may provide basic initialization input…A typical initialization input could involve the selection of a few points …along the boundary…). This is for the benefit of providing a coarse registration of the tissue of interest (par. [0045]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to acquire the received multiple landmark points used to determine lengths of the structure of interest as taught by Fei with landmarks input by a user (physician) as taught by Li, in order to provide a coarse registration of the tissue of interest.
Regarding claim 2, the Fei and Li combination discloses the method of claim 1, further comprising: 
receiving, prior to the registering of the first and second imaging data (Fei, Fig. 1 par. [0053]: process landmarks to register images 130, generate registered images 140; ...processing the landmarks and features to register images... may occur after each landmark...is generated and/or determined), an input signal indicative of a set (Fei, par. [0060]: ...surface landmarks...determined for each image. The points on organ boundaries...may be selected as the first type of landmarks to be used...to register the images) and 
registering the first imaging data with second imaging data through aligning the set of fiducial markers in the first imaging data and the set of boundary points for the tissue of interest in the second imaging data (Fei, pars. [0035]: …the disclosure relates to a hybrid approach to registration that may simultaneously optimize the similarities of at least images (from different imaging modalities) from point-based registration and volume overlap matching terms, [0047]: …the surface landmark(s) may include at least a portion of a boundary of the organ imaged. The surface landmark may include at least one point along the organ boundary [0054]: … the processing step 300 may include a step (310) of determining similarities between each landmark and feature determined for each CT and US image and Li, [0039]:...images obtained using different imaging modalities...point-to-point correspondence is established between the images being registered, [0055]: Registration ... from MRI and TRUS...include estimating surface correspondences...to determine anatomical correspondence along the ...boundaries from both modalities...by a surface registration method using two vertex sets, for example sets A and B belonging to M RI and TRUS, respectively. For each vertex in A, the nearest neighbor in B is found, and vice versa...to match the corresponding set of vertices).
Regarding claim 3, the Fei and Li combination discloses the method of claim 2, further comprising: 
receiving, prior to the registering of the first and second imaging data (Fei, par. [0053]: ...the processing may occur after...all landmarks...are generated or determined), a second input signal indicative of a set of user identified (Fei, par. [0039]: ...steps of the method may be performed manually) registration landmarks in the second imaging data (Fig. 1 and par. [0046]: ...a step of determining 120 may include...steps of determining at least one internal landmark 127 for the second image 112); and
registering the first imaging data with second imaging data based on the set of fiducial markers in the first imaging data, the set of boundary points for the tissue of interest in the second imaging data (Fei, par. [0060]: ...The points on the organ boundaries...selected as the first type of landmarks to be used to...register the images…), and the set of user identified registration landmarks in the second imaging data (Fei, par. [0065]: ...the method may include determining the similarities between a second type of landmarks, the internal landmarks of the… images. This m ay occur after determining the similarities between the surface landmarks).
Regarding claim 4, the Fei and Li combination discloses the method of claim 3, further comprising: 
(Fei, Fig. 1 and [0053]: ...step 130 of processing the land marks and features to register images...the processing may occur after each landmark and volume is generated and/or determined), a third input signal indicative of target tissue of interest in the second imaging data (Fei, Fig. 1 and [0046]: …step 120..includes a step of determining at least one internal landmark 127 for the second image [0048]: ...internal landmarks may include salient internal anatomical regions).
Regarding claim 7, Fei discloses the method of claim 1, except wherein the first imaging data is acquired at a first time and the second imaging data is acquired at a second time, and the first time is after the second time. 
Li discloses the first imaging data is acquired at a first time and the second imaging data is acquired at a second time, and the first time is after the second time (Figs. 3A and 3B; and par. [0039]: …first and second... images 1002 and 1004...These images...from a common patient... may be obtained at first and second temporally distinct times...) for the purpose of finding a deformation between a pair or group of similar anatomical objects of the images being registered (par. [0039]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the method of 3D registration of images, as taught by Fei with images that are acquired at first and second temporally distinct times, as taught by Li, in 
Regarding claims 8, 10 and 20, the Fei and Li combination discloses the method of claim 1 and the apparatus of claim 15, the first imaging data (Fei, Fig. 1, …first (PET/CT OR MRI images (110)) includes one of 2D or 3D imaging data (Fei, [0036]: …the 3D non-rigid registration methods may be used to combine PET/CT and transrectal ultrasound (TRUS) images for targeted prostate biopsy); and
wherein the second imaging data (Fei, Fig. 1, …second (ultrasound) images (112)) includes one of 2D or 3D imaging data (Fei, [0036]: …the 3D non-rigid registration methods may be used to combine PET/CT and transrectal ultrasound (TRUS) images for targeted prostate biopsy).
Regarding claim 9, the Fei and Li combination discloses the method of claim 1, wherein at least one of the first, second, third or fourth point includes at least includes at least one of an x-axis coordinate value and a y-axis coordinate value pair, an x-axis coordinate value and a z-axis coordinate value pair, a y-axis coordinate value and a z-axis coordinate value pair, or an x-axis coordinate value, a y-axis coordinate value and a z-axis coordinate value triplet, and the set of fiducial markers has the at least one of the pairs or the triplet (Fei, Fig. 2 and par.[0056]: The determined surface landmarks and internal landmarks may be assumed to be
{x| i = 1, ··· and {u|k = 1, ··· in CT image, and {y| j = 1, ··· and {v| = 1, ···in US image.
The correspondences between the boundary and the internal landmarks may respectively described by two fuzzy correspondence matrixes P and Q).
Regarding claims 11 and 22, the Fei and Li combination discloses the method of claim 1 and the computing apparatus of claim 15, further comprising  or wherein the processor further
receives or retrieves a fifth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
receives or retrieves a sixth measurement point on the perimeter of the structure of interest in the first imaging data (Fig. 1, (110), ((121) and pars. [0044]: …the receiving step may include receiving 110 a (first) image from a (first) modality [0045]-[0046]: …step of determining 120 may include steps of determining at least one surface landmark 121…[0047]: … the surface landmark(s) may include at least a portion of a boundary of the organ imaged… surface landmark may include at least one point along the organ boundary);
(Fig. 1 and pars. [0046]: The method may further include determining volume 123 for the first image 110… [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks; the mesh containing vertices that are formed around the surface of the volume can be used as endpoints of a length (e.g. depth) of the structure);
computing a third value of the depth from the fifth and sixth measurement points (par. [0051]: The landmarks and/or features may be determined by any known method… determining may further include generate a triangular mesh for each prostate surface ….with the vertices of the surface selected as the surface landmarks, [0062]: ... each surface landmark is actually a vertex of the surface, its spatial relations with vertices in the neighborhood may be used to describe the geometric properties around the surface landmark... affine invariant attribute vector may be used to characterize the geometric anatomy around each surface landmark; the endpoints formed from the mesh vertices established around the surface of the volume can measure a length (e.g. depth) of the structure);
wherein the fifth and sixth measurement points provide additional fiducial markers (Fig. 1 (130), par. [0053]: …the method may further include a step 130 of processing the landmarks and features to register the images; the landmarks are points processed on the images and are considered fiducials); and
registering the first imaging data (Fig. 1, (110)) with second imaging data (Fig. 1, (112)) based on the fiducial markers (Fig. 1, (140) and Fig. 2 and pars. [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images, [0095]: … the method may include a step 140 of generating registered images); 
Fei discloses receiving fifth and sixth measurement points on a perimeter of a structure (Fig. 1, and pars. [0044], [0047]), but does not disclose user input identifying measurement points.
However Li, in the same field of endeavor: an improved system and method (i.e., utility) for registration of medical images, discloses user input identifying a measurement point (par. [0045]: A physician 608 may provide basic initialization input…A typical initialization input could involve the selection of a few points …along the boundary…). This is for the benefit of providing a coarse registration of the tissue of interest.  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to acquire the received multiple landmark points used to determine lengths of the structure of interest as taught by Fei with landmarks input by a user (physician) as taught by Li, in order to provide a coarse registration of the tissue of interest.
Regarding claim 14, Fei discloses the method of any of claim 1, except wherein the set of fiducial markers constrain the registration.
Li discloses the set of fiducial markers constrain the registration (par. [0051]: ... TRUS surface will have the same number of vertices as those in MRI. As a result, a vertex correspondence between the two surfaces will...be available... the two surfaces will... be explicitly registered to establish a correspondence (i.e., to relate the position of the same feature on the boundary... as seen in MRI and TRUS) for the purpose of deriving MRI volumes to ultrasound volumes (par. [0051]). 
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the landmark fiducial as taught by Fei to correspond the fiducial landmarks between MRI and ultrasound and thereby constrain the registration, as taught by Li, in order to derive MRI volumes to ultrasound volumes.
Regarding claim 16, the Fei and Li combination discloses the computing apparatus of claim 15; wherein the first imaging data is included in an electronically formatted file (Fei, [00116]:...disclosure maybe implemented in the form of software application running on a computer system...The software application may be stored on a recording media locally accessible by the computer system...), and the processor (Fei, Fig 5, 530), in response to executing the computer executable instructions (Fei, [00110]: ...disclosure may be implemented as a routine that is stored in memory 524 and executed by the CPU 522, [00111]: ...processes and functions...may either be part of the micro instruction coder or part of the application program or routine...), further: retrieves the first, second, third and fourth measurement points from the electronically formatted file (Fei, Fig. 5, (540) and [00110]-[00111]:  The present disclosure may be implemented as a routine that is stored in memory 524 and executed by the CPU 522…The computer system 520 may also include an operating system and micro instruction code. The various processes and functions described herein may either be part of the micro instruction code or part of the application program or routine (or combination thereof) that is executed via the operating system. In addition, various other peripheral devices may be connected to the computer platform such as an additional data storage device).
Regarding claim 18, the Fei and Li combination discloses the computing apparatus of claim 15, wherein the second imaging data includes of a set points on a perimeter of the tissue of interest (Fei, [0046], and the processor, in response to executing the computer executable instructions, further: registers the first imaging data (Fig. 1, (110)) with second imaging data (Fig. 1, (112)) based on the set of tissue fiducial markers and the set points on a perimeter of the tissue of interest (Fig. 1, (140) and Fig. 2 and [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images, [0095]: … the method may include a step 140 of generating registered images).
Regarding claim 19, the Fei and Li combination discloses the computing apparatus of claim 18, wherein the second imaging data includes of a set of regions of interest, and the processor, in response to executing the computer executable instructions, further: registers the first imaging data (Fei, Fig. 1, (110)) with second imaging data (Fei, Fig. 1, (112)) based on the fiducial markers (Fei, Fig. 1, (140) and Fig. 2 and [0060]: …the surface landmarks may be determined first for each image. The points on the organ boundaries…may be selected as the first type of landmarks to be used to process the images to register the images), the set points on a perimeter of the tissue of interest, and the set of regions of interest (Fei, Fig. 3 and [0054]:  …the processing step 300 may include a step (310) of determining similarities between each landmark and feature determined for each CT and US image. The similarity between surface and internal landmarks may be defined by geometric features and the similarity between the volumes of region(s) may be defined as volume overlap matching. The processing step may be based on at least three registration criteria. The first and second registration criterion may relate to finding similarities between the surface and internal landmarks. The third registration criterion may relate to minimization of volume overlap between the volumes. The minimization may be specific to a region, [0095]: … the method may include a step 140 of generating registered images).
Regarding claim 30, Fei and Li discloses the computer readable storage medium of claim 26, wherein the computer executable instructions, when executed by the processor, further cause the processor to: 
receive, prior to the registering of the first and second imaging data with the reference volume (Fig. 1 par. [0053]: process landmarks to register images 130, generate registered images 140; ...processing the landmarks and features to register images... may occur after each landmark...is generated and/or determined), a second input signal indicative of registration landmarks in the second imaging data (par. [0060]: ...surface landmarks...determined for each image. The points on organ boundaries...may be selected as the first type of landmarks to be used...to register the images) and 
registering the first imaging data with the reference volume based on fiducial markers in the first imaging data, the set of boundary points for the tissue of interest in the second imaging data, and the set of registration landmarks in the second imaging data (pars. [0035]: …the disclosure relates to a hybrid approach to registration that may simultaneously optimize the similarities of at least images (from different imaging modalities) from point-based registration and volume overlap matching terms, [0047]: …the surface landmark(s) may include at least a portion of a boundary of the organ imaged. The surface landmark may include at least one point along the organ boundary [0054]: … the processing step 300 may include a step (310) of determining similarities between each landmark and feature determined for each CT and US image).
Li discloses a set of user identified registration landmarks (par. [0045]: A physician 608 may provide basic initialization input…A typical initialization input could involve the selection of a few points …along the boundary…). This is for the benefit of providing a coarse registration of the tissue of interest (par. [0045]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to acquire the received multiple landmark points used to determine lengths of the structure of interest as taught by Fei with landmarks input by a user (physician) as taught by Li, in order to provide a coarse registration of the tissue of interest.

Claims 5, 6 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Fei in view of Li as applied to claims 1-4 and 7-30 and further in view of Sperling (US 2013/0211230, cited in Applicant's 03/10/2017 IDS).
Regarding claim 5, the Fei and Li combination discloses the method of claim 3, except further comprising: registering newly acquired imaging data with the second imaging data based on the set of user identified registration landmarks.
However Sperling, in the same field of endeavor: facilitating and storing registered medical images, teaches further comprising: registering subsequently acquired current imaging data ([0019]: An ultrasound volume of the patient...is then obtained... to generate a 3DTRUS volume. ...The MRI... volume is registered to the 3D TRUS volume (or vice versa), and a registered image of the 3D TRUS volume is generated in the same frame of reference (FOR) as the MRI... image) with the second imaging data based on the set of user identified registration landmarks ([0019]: The process therefore seeks to register 3 sets of data; the MRI... information, the pre-operative 3D TRUS information, and the real time TRUS used during the procedure...; [0021]: ...These regions of interest identified on the MRI scan are usually defined by a radiologist...and may be a few points, point clouds representing regions). This provides the benefit of a non-rigid registration that is capable of determining an accurate transformation to create a fully fused volume model for real-time diagnostics or procedures (par. [0019]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify a method of processing two different image modalities to generate registered images as disclosed by Fei and Li, to incorporate an MRI scan volume registered to 3D ultrasound volume prior to diagnostic intervention as taught by Sperling in order to provide a non-rigid registration that is capable of determining an accurate transformation to create a fully fused volume model to be used during a subsequent real-time TRUS guided diagnostic or procedure.
Regarding claim 6, the Fei and Li combination teaches the method of claim 5, except further comprising: 

Sperling discloses guiding an instrument to the target tissue based on the registration of the newly acquired imaging data with the second imaging data (Sperling, par. [0022]: The MRI and TRUS data is registered and transformations applied to form a fused image... Regions of interest are then identified ...from the fused image. The regions of interest are then communicated to the real-time ultrasound system, which tracks the earlier TRUS image).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify a method of processing two different image modalities to generate registered images as disclosed by Fei and Li, to track the identified regions of interest from the fused image as taught by Sperling in order to provide a non-rigid registration that is capable of determining an accurate transformation to create a fully fused volume model to be used during a subsequent real-time TRUS guided diagnostic or procedure (par. [0019]).
Regarding claim 31, the Fei and Li combination discloses the computer readable storage medium of claim 30, wherein the computer executable instructions, when executed by the processor, further cause the processor to:  
receiving, prior to the registering of the first imaging data with the reference volume (Fei, Fig. 1 and [0053]: ...step 130 of processing the land marks and features to register images...the processing may occur after each landmark and volume is generated and/or determined), a third input signal indicative of target tissue of interest in the reference volume (Fig. 1 and [0046]: …step 120..includes a step of determining at least one internal landmark 127 for the second image [0048]: ...internal landmarks may include salient internal anatomical regions).
The combination does not disclose registering newly acquired imaging data with the reference volume based registration landmarks.
However Sperling, in the same field of endeavor: facilitating and storing registered medical images, teaches further comprising: registering subsequently acquired current imaging data ([0019]: An ultrasound volume of the patient...is then obtained... to generate a 3DTRUS volume. ...The MRI... volume is registered to the 3D TRUS volume (or vice versa), and a registered image of the 3D TRUS volume is generated in the same frame of reference (FOR) as the MRI... image) with the second imaging data based on registration landmarks ([0019]: The process therefore seeks to register 3 sets of data; the MRI... information, the pre-operative 3D TRUS information, and the real time TRUS used during the procedure...; [0021]: ...These regions of interest identified on the MRI scan are usually defined by a radiologist...and may be a few points, point clouds representing regions).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify a method of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/ADREANNE A. ARNOLD/         Examiner, Art Unit 3792                                                                                                                                                                                               

	/ALLEN PORTER/         Primary Examiner, Art Unit 3792